UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID CORNELIUS VAUSE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-00-760, CA-01-4266-4-22)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Cornelius Vause, Appellant Pro Se.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Cornelius Vause seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Vause has not

made a substantial showing of the denial of a constitutional right.

See United States v. Vause, Nos. CR-00-760; CA-01-4266-4-22 (D.S.C.

June 4, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2